DETAILED ACTION
Summary
	This is a final Office action in reply to the amendments filed 14 October 2022 for the application filed 07 November 2019. Claims 1-33 are pending (Claims 32 and 33 were previously withdrawn with traverse in the reply filed 27 June 2022).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (PRO 62/757,354, filed 08 November 2018) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Claim Interpretation
	The term “Hansen Solubility Parameter” is cited throughout the claims and has been defined in the Specification as the “distance that enables the charged polymeric solute to diffuse into the polymeric substrate without substantially altering the porosity of the polymeric substrate due to wholescale dissolution of the polymeric substrate in the transfer liquid” (pg. 3, lines 14-17). The Specification further discloses that Hansen Solubility Parameter distance is determined empirically (pg. 3, lines 17-18), and the ideal Hansen Solubility Parameter value for a polymeric substrate material and charged polymeric solute is determined based on “testing the resulting functionalized filter media against test solutions of known protein composition and concentration” (pg. 3, lines 18-24).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Regarding Claim 1, the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The added limitation “the polymeric substrate does not comprise additional polymers that react with the charged polymeric solute” is subject matter not originally described in the specification, either explicitly or implicitly, in such a way as to reasonably convey to one skilled in the art that the inventor(s) had possession of the claimed invention. Applicant cites supposed support at page 10, lines 6-7 of the specification, which only states “The methods of the present invention can comprise, consist of, or consist essentially of the essential elements and limitations of the methods described herein”. Such a disclosure merely broadly references all permutations of the invention without express, implicit, or inherent specificity and therefore, does not constitute sufficient support for this negative limitation. Per MPEP 2163(I)(B), “[w]hile there is no in haec verba requirement, newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure,” and, per MPEP 2173.05(i), “[a]ny negative limitation or exclusionary proviso must have basis in the original disclosure”.
In the present invention, no such negative limitation or exclusionary proviso is found in the specification with respect to the limitation in question. Instead, the specification explicitly provides that the polymeric substrate may by “any suitably porous polymeric material, without limitation” (pg. 6, lines 4-5) and does not mention or even indicate that such polymeric material can or cannot react with the charged polymeric solute. There are no explicit, implicit, or inherent disclosure that indicates the polymeric substrate is limited to only one polymer or to not have any “additional polymers that react with the charged polymeric solute” as required by the as-amended claims, i.e., there is no basis in the original disclosure for excluding these “additional polymers that react with the charged polymeric solute” from the polymeric substrate. Thus, this limitation is subject matter not described in the specification and constitutes new matter.
	Claims 2-31 are also rejected due to their dependence on Claim 1.

Claims 1-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the limitation “a portion of the charged polymeric solute that diffuses into the polymeric substrate in step (a)” in step (b) renders the claim indefinite because it is unclear whether Applicant intended to reference the already introduced “a portion of the charged polymeric solute” in step (a) or introduce a unique “portion of the charged polymeric solute”. Replace “a” with “the” in “a portion of the charged polymeric solute” in step (b). Claims 2-31 are also rejected due to their dependence on Claim 1.

Claim Rejections - 35 and USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-27 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JOHNSTON-HALL et al. (US PGPub 2011/0147308 A1).
Regarding Claim 1, JOHNSTON-HALL discloses charged porous polymeric membranes comprising a porous polymeric membrane substrate functionalized with a charged polymer (abstract). Such polymeric membranes include polyvinylidene difluoride and polyethersulfone membranes (i.e., polymeric substrate; p0022). JOHNSTON-HALL further discloses the recognized need in the art for a relatively simple process for making such membranes that do not deleteriously affect the filtration properties of the membranes (p0018). The proposed solution includes introducing positively-charged or negatively-charged polymers onto the membranes by soaking the membranes in dilute solutions of the charged polymers prepared by dissolving said polymers in an appropriate solvent such as water or ethanol (i.e., contacting a porous polymeric substrate with a transfer liquid comprising at least one solvent and a charged polymeric solute; soaking: p0065, dissolved polymers in solvent: p0057). Such a process requires a contact period wherein the membrane is soaked in the charged polymer solution (i.e., for a time; removing the transfer liquid from the polymeric substrate; p0065) at a certain temperature (i.e., at a temperature; p0081).
Furthermore, while JOHNSTON-HALL discloses a first polymer, the membrane itself does not comprise the first polymer; instead, the first polymer is embedded in the membrane (p0057) and aids in functionalizing the membrane with the charged polymer (p0065). Thus, the claimed limitation “the polymeric substrate does not comprise additional polymers that react with the charged polymeric solute” is anticipated or inherently met because JOHNSTON-HALL teaches that the first polymer is not part of the membrane itself and instead is embedded in the membrane to aid in binding to the charged polymers.
The limitation regarding the transfer liquid and the polymeric substrate having a Hansen Solubility Parameter (“HSP”) distance of from about 10 to about 35 is considered an inherent property of the polymeric substrate. Because the cited prior art discloses the same generally claimed “polymeric substrate” and “transfer liquid comprising at least one solvent and a charge polymeric solute”, without any additional limitations delimiting the identity or even type of polymer or solvent, and further, because the cited prior art discloses the formation of a filtration membrane functionalized with charged polycations or polyanions, this claimed limitation directed toward a HSP distance range is inherently disclosed. The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer (Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947, Fed. Cir. 1999; MPEP §2112 I).
Alternatively, based on the disclosed details regarding HSP, i.e., the substrate solubility in a given solvent, the claimed HSP distance range is considered to be a result-effective optimizable variable. As indicated by the Specification, the HSP distance is a measured, empirical property determined based on testing and validation (pg. 3, lines 14-24). As such, this limitation is considered routinely optimizable, i.e., one of ordinary skill in the art would find it obvious to experiment with and test different transfer liquid formulations to achieve the desired HSP distance range claimed (i.e., too large of an HSP value and the transfer liquid is considered too poor of a solvent to functionalize the membrane; conversely, too low of an HSP value indicates the transfer liquid is too strong of a solvent for the membrane and membrane integrity is compromised). Such a practice is not considered inventive but routine experimentation absent unexpected results or evidence indicating such optimum or workable ranges are critical (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP§2144.05). Therefore, the claimed range of an HSP distance of from about 10 to about 35 is alternatively considered obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention.
The limitation “to trap a portion of the charged polymeric solute… on the surface of the polymeric substrate” is interpreted to be an intended result of the claimed steps of the invention. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed. A “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003); MPEP §2111.04). Where a reference discloses the terms of the recited method steps, and such steps necessarily result in the desired and recited effect, the fact that the reference does not describe the recited effect in haec verba is of no significance because the reference meets the claim under the doctrine of inherency. Because JOHNSTON-HALL discloses that a charged porous polymeric membrane comprising charged outer and inner coatings is produced (abstract), it is inherent the that disclosed process of soaking/immersing would result in the claimed limitation wherein a portion of the charged polymeric solute is trapped on the surface of the polymeric substrate. 
Similarly, the requirement that the charged polymeric solute “diffuses into the polymeric substrate in step (a)” is considered an intended result of the practice of the claimed steps. JOHNSTON-HALL teaches that the embedded membrane is contacted/soaked in the charged polymer solution (p0065) – this soaking would inherently result in the diffusion of the charged polymers into the membrane structure – indeed, JOHNSTON-HALL discloses that the outer and inner surfaces of the membrane are subsequently coated (abstract) indicating that the charged polymers have diffused into the membrane.
Regarding Claims 2-5, JOHNSTON-HALL inherently discloses or makes obvious the method of Claim 1. The limitations requiring the HSP distance to be from about 10 to about 32 (Claim 2), from about 13 to about 30 (Claim 3), from about 13 to about 25 (Claim 4), and from about 13 to about 20 (Claim 5) are considered inherent properties of the claimed polymeric substrate as explained. Briefly, because the cited prior art discloses the same generally claimed “polymeric substrate” and “transfer liquid comprising at least one solvent and a charge polymeric solute”, without any additional limitations delimiting the identity or even type of polymer or solvent, and further, because the cited prior art discloses the formation of a filtration membrane functionalized with charged polycations or polyanions, these claimed limitations directed toward various HSP distance ranges are inherently disclosed. 
Alternatively, based on the disclosed details regarding HSP, i.e., the substrate solubility in a given solvent, the claimed HSP distance range is considered to be a result-effective optimizable variable. As indicated by the Specification, the HSP distance is a measured, empirical property determined based on testing and validation (pg. 3, lines 14-24). As such, this limitation is considered routinely optimizable, i.e., one of ordinary skill in the art would find it obvious to experiment with and test different transfer liquid formulations to achieve the desired HSP distance range claimed (i.e., too large of an HSP value and the transfer liquid is considered too poor of a solvent to functionalize the membrane; conversely, too low of an HSP value indicates the transfer liquid is too strong of a solvent for the membrane and membrane integrity is compromised). Such a practice is not considered inventive but routine experimentation absent unexpected results or evidence indicating such optimum or workable ranges are critical (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP§2144.05). Therefore, the claimed HSP ranges of from about 10 to about 32 (Claim 2), from about 13 to about 30 (Claim 3), from about 13 to about 25 (Claim 4), and from about 13 to about 20 (Claim 5) are alternatively considered obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention.
Regarding Claim 6, JOHNSTON-HALL inherently discloses or makes obvious the method of Claim 1. JOHNSTON-HALL further discloses the charged polymers are dissolved in an appropriate solvent, which include water or ethanol (i.e., wherein the at least one solvent is selected from… a polar protic solvent; p0057).
Regarding Claim 7, JOHNSTON-HALL inherently discloses or makes obvious the method of Claim 1. JOHNSTON-HALL further discloses the charged polymers are dissolved in an appropriate solvent, which include water or ethanol (i.e., wherein the at least one solvent is selected from the group consisting of… ethanol; p0057).
Regarding Claim 8, JOHNSTON-HALL inherently discloses or makes obvious the methods of Claim 1. JOHNSTON-HALL further discloses the polymeric membranes include polyvinylidene difluoride and polyethersulfone membranes (i.e., wherein the polymeric substrate is a polyethersulfone or a polyvinylidene difluoride; p0022).
Regarding Claim 9, JOHNSTON-HALL inherently discloses or makes obvious the method of Claim 1. JOHNSTON-HALL further discloses the charged polymers are dissolved in an appropriate solvent (i.e., the charged polymeric solute is miscible in the transfer liquid; p0057).
Regarding Claims 10-13, JOHNSTON-HALL inherently discloses or makes obvious the method of Claim 9. The limitations requiring the HSP distance to be from about 10 to about 32 (Claim 10), from about 13 to about 30 (Claim 11), from about 13 to about 25 (Claim 12), and from about 13 to about 20 (Claim 13) are considered inherent properties of the claimed polymeric substrate as explained. Briefly, because the cited prior art discloses the same generally claimed “polymeric substrate” and “transfer liquid comprising at least one solvent and a charge polymeric solute”, without any additional limitations delimiting the identity or even type of polymer or solvent, and further, because the cited prior art discloses the formation of a filtration membrane functionalized with charged polycations or polyanions, these claimed limitations directed toward various HSP distance ranges are inherently disclosed. 
Alternatively, based on the disclosed details regarding HSP, i.e., the substrate solubility in a given solvent, the claimed HSP distance range is considered to be a result-effective optimizable variable. As indicated by the Specification, the HSP distance is a measured, empirical property determined based on testing and validation (pg. 3, lines 14-24). As such, this limitation is considered routinely optimizable, i.e., one of ordinary skill in the art would find it obvious to experiment with and test different transfer liquid formulations to achieve the desired HSP distance range claimed (i.e., too large of an HSP value and the transfer liquid is considered too poor of a solvent to functionalize the membrane; conversely, too low of an HSP value indicates the transfer liquid is too strong of a solvent for the membrane and membrane integrity is compromised). Such a practice is not considered inventive but routine experimentation absent unexpected results or evidence indicating such optimum or workable ranges are critical (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP§2144.05). Therefore, the claimed HSP ranges of from about 10 to about 32 (Claim 10), from about 13 to about 30 (Claim 11), from about 13 to about 25 (Claim 12), and from about 13 to about 20 (Claim 13) are alternatively considered obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention.
Regarding Claim 14, JOHNSTON-HALL inherently discloses or makes obvious the method of Claim 9. JOHNSTON-HALL further discloses the charged polymers are dissolved in an appropriate solvent, which include water or ethanol (i.e., wherein the at least one solvent is selected from… a polar protic solvent; p0057).
Regarding Claim 15, JOHNSTON-HALL inherently discloses or makes obvious the method of Claim 9. JOHNSTON-HALL further discloses the charged polymers are dissolved in an appropriate solvent, which include water or ethanol (i.e., wherein the at least one solvent is selected from the group consisting of… ethanol; p0057).
Regarding Claim 16, JOHNSTON-HALL inherently discloses or makes obvious the methods of Claim 9. JOHNSTON-HALL further discloses the polymeric membranes include polyvinylidene difluoride and polyethersulfone membranes (i.e., wherein the polymeric substrate is a polyethersulfone or a polyvinylidene difluoride; p0022).
Regarding Claim 17, JOHNSTON-HALL inherently discloses or makes obvious the method of Claim 1. JOHNSTON-HALL further discloses suitable negatively charged polymers include copolymers with monomers having negatively charged groups, such as styrene sulfonates (i.e., wherein the charged polymeric solute is negatively charged; p0060).
Regarding Claim 18, JOHNSTON-HALL inherently discloses or makes obvious the method of Claim 17. JOHNSTON-HALL further discloses suitable negatively charged polymers include copolymers with monomers having negatively charged groups, such as styrene sulfonates (i.e., wherein the charged polymeric solute comprises a sulfone or a sulfonate group; p0060).
Regarding Claim 19, JOHNSTON-HALL inherently discloses or makes obvious the method of Claim 17. JOHNSTON-HALL further discloses suitable negatively charged polymers include copolymers with monomers having negatively charged groups, such as styrene sulfonates (i.e., wherein the charged polymeric solute is a polystyrene sulfonate; p0060).
Regarding Claim 20, JOHNSTON-HALL inherently discloses or makes obvious the method of Claim 17. JOHNSTON-HALL further discloses the charged polymers are dissolved in an appropriate solvent, which include water or ethanol (i.e., wherein the at least one solvent is selected from… a polar protic solvent; p0057).
Regarding Claim 21, JOHNSTON-HALL inherently discloses or makes obvious the method of Claim 17. JOHNSTON-HALL further discloses the charged polymers are dissolved in an appropriate solvent, which include water or ethanol (i.e., wherein the at least one solvent is selected from the group consisting of… ethanol; p0057).
Regarding Claim 22, JOHNSTON-HALL inherently discloses or makes obvious the methods of Claim 17. JOHNSTON-HALL further discloses the polymeric membranes include polyvinylidene difluoride and polyethersulfone membranes (i.e., wherein the polymeric substrate is a polyethersulfone or a polyvinylidene difluoride; p0022).
Regarding Claim 23, JOHNSTON-HALL inherently discloses or makes obvious the method of Claim 1. JOHNSTON-HALL further discloses suitable positively-charged monomers of the charged polymer include diallyldimethyl ammonium chloride (i.e., wherein the charged polymeric solute is positively charged; p0061).
Regarding Claim 24, JOHNSTON-HALL inherently discloses or makes obvious the method of Claim 23. JOHNSTON-HALL further discloses suitable positively-charged monomers of the charged polymer include diallyldimethyl ammonium chloride (i.e., wherein the charged polymeric solute is selected from the group consisting of polydiallyldimethylammonium chloride; p0061).
Regarding Claim 25, JOHNSTON-HALL inherently discloses or makes obvious the method of Claim 23. JOHNSTON-HALL further discloses the charged polymers are dissolved in an appropriate solvent, which include water or ethanol (i.e., wherein the at least one solvent is selected from… a polar protic solvent; p0057).
Regarding Claim 26, JOHNSTON-HALL inherently discloses or makes obvious the method of Claim 23. JOHNSTON-HALL further discloses the charged polymers are dissolved in an appropriate solvent, which include water or ethanol (i.e., wherein the at least one solvent is selected from the group consisting of… ethanol; p0057).
Regarding Claim 27, JOHNSTON-HALL inherently discloses or makes obvious the methods of Claim 23. JOHNSTON-HALL further discloses the polymeric membranes include polyvinylidene difluoride and polyethersulfone membranes (i.e., wherein the polymeric substrate is a polyethersulfone or a polyvinylidene difluoride; p0022).

Claim Rejections - 35 USC § 103
Claim(s) 28-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over JOHNSTON-HALL et al. (US PGPub 2011/0147308 A1), as applied to Claim 1 above, and further in view of SONG et al. (US PGPub 2010/0133172 A1).
Regarding Claim 28, JOHNSTON-HALL inherently discloses or makes obvious the method of Claim 1 but fails to disclose the charged polymeric solute comprises a styrene-maleic anhydride copolymer or a styrene-maleimide copolymer.
SONG discloses coatings for permselective membranes susceptible to fouling (abstract), e.g., polyethersulfone membranes (p0004). The coatings include hydrophilic polymers, such as styrene-maleic anhydride copolymers (p0013, Claim 6) and are applied by dipping the underlying membrane into a solution of the coating (p0017). Advantageously, such a hydrophilic coating offers increased fouling resistance (p0011). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to provide a styrene-maleic anhydride copolymer coating as taught by SONG in the method of making a polyethersulfone membrane of JOHNSTON-HALL.
Regarding Claim 29, modified JOHNSTON-HALL inherently discloses or makes obvious the method of Claim 28. JOHNSTON-HALL further discloses the charged polymers are dissolved in an appropriate solvent, which include water or ethanol (i.e., wherein the at least one solvent is selected from… a polar protic solvent; p0057).
Regarding Claim 30, modified JOHNSTON-HALL inherently discloses or makes obvious the method of Claim 28. JOHNSTON-HALL further discloses the charged polymers are dissolved in an appropriate solvent, which include water or ethanol (i.e., wherein the at least one solvent is selected from the group consisting of… ethanol; p0057).
Regarding Claim 31, modified JOHNSTON-HALL inherently discloses or makes obvious the method of Claim 28. JOHNSTON-HALL further discloses the polymeric membranes include polyvinylidene difluoride and polyethersulfone membranes (i.e., wherein the polymeric substrate is a polyethersulfone or a polyvinylidene difluoride; p0022). Similarly, SONG further discloses the membrane to which styrene-maleic anhydride copolymer is applied includes commonly fouled polyethersulfone membranes (p0004).

Response to Arguments
Applicant’s arguments filed 14 October 2022 have been fully considered but are not persuasive.
Regarding the arguments pertaining to the 35 USC 112(b) rejections of Claims 1-31, Applicant argues the as-amended claim 1 addresses the rejections: “the limitation ‘a portion of the charged polymeric solute’ in step (b) of claim 1 has been clarified by amending step (b) of claim 1 to add a clause that the ‘portion of the charged polymeric solute’ is a portion ‘that diffuses into the polymer substrate in step (a)’” (pg. 7, bottom).
The Examiner respectfully disagrees. Applicant has merely reiterated that the introduced “a portion of the charged polymeric solute that diffuses into the polymeric substrate in step (a)” in Step (b) is indeed the same “a portion of the charged polymeric solute diffuses into the polymeric substrate” in Step (a). This is the basis of the 35 USC 112(b) rejection. It is unclear whether Applicant intended to reference the already introduced “a portion of the charged polymeric solute” in Step (a) or introduce a unique “portion of the charged polymeric solute”. Applicant should amend to indicate that the “a portion of the charged polymeric solute” in Step (b) is the same as that in Step (a) by replacing “a” with “the”.
Regarding the 35 USC 112(b) rejections of Claims 6, 7, 14, 15, 20, 21, 25, 26, 29, and 30, Applicant’s amendments are sufficient; these rejections have been withdrawn.
Regarding the 35 USC 102(a)(1)/(a)(2)/103 rejections of Claims 1-27 as being anticipated by or obvious over JOHNSTON-HALL, Applicant argues that (1) JOHNSTON-HALL requires an additional polymer in the porous polymeric substrate to react with the charged polymer (pg. 8, top); (2) JOHNSTON-HALL requires the first polymer to react with the charged polymer whereas the claimed invention requires diffusing the charged polymer into the porous polymeric substrate, i.e., “[n]o chemical reaction is involved” (pg. 9, top); and (3) it would not have been obvious to modify JOHNSTON-HALL to remove the first polymer because otherwise, JOHNSTON-HALL would not be practiceable (pg. 9, middle). Therefore, Applicant argues, the present claims are not anticipated or obvious over JOHNSTON-HALL.
The Examiner respectfully disagrees.
Regarding (1), while JOHNSTON-HALL indeed discloses first polymer is used to bridge the polymeric substrate with the charged polymer, the claimed invention does not require the limitations argued by Applicant. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Here, the claims only require that “the polymeric substrate does not comprise additional polymers that react with the charged polymeric solute”. While JOHNSTON-HALL discloses a first polymer, the membrane itself does not comprise the first polymer; instead, the first polymer is embedded in the membrane (p0057) and aids in functionalizing the membrane with the charged polymer (p0065). Thus, the claimed limitation is anticipated or inherently met because JOHNSTON-HALL teaches that the first polymer is not part of the membrane itself and instead is embedded in the membrane to aid in binding to the charged polymers.
Regarding (2), as explained earlier, the disclosed first polymer by JOHNSTON-HALL is not considered to be part of the membrane per se (JOHNSTON-HALL discloses such a first polymer is “embedded” in the membrane); therefore, whatever reaction with the first polymer, e.g., with charged polymer, does not teach away or contradict the intended invention that “[n]o chemical reaction is involved” with the membrane. Regardless, such a limitation is not even considered for patentability because it is not claimed. Even further, allows for chemical reactions because the claim uses open-ended transitional phrases (i.e., “the method comprising…”).
Regarding (3), Applicant is arguing a moot point.
Applicant further argues that the Office action ignored JOHNSTON-HALL requiring reacting the first polymer with the charged polymer whereas the claimed method requires diffusing, i.e., the mechanisms by which the claimed and prior art membranes are made are “completely different” (pg. 10, middle).
The Examiner respectfully disagrees. The claimed invention simply requires two steps: (1) contacting a porous, polymeric substrate with a transfer liquid comprising at least one solvent and a charged polymeric solute and (2) removing the transfer liquid from the polymeric substrate. These are the only required active steps that one of ordinary skill would be required to practice if following the claimed inventive method. JOHNSTON-HALL teaches these two steps (along with the required polymeric substrate, solvent, polymeric solute, time and temperature conditions). Arguments pertaining to different “mechanisms” are directed to intended results of these claimed practiced steps. Intended results are not considered for patentability. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed. A “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003); MPEP §2111.04). Where a reference discloses the terms of the recited method steps, and such steps necessarily result in the desired and recited effect, the fact that the reference does not describe the recited effect in haec verba is of no significance because the reference meets the claim under the doctrine of inherency.
All other arguments have been indirectly addressed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777